DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the restriction requirement filed on 4/15/2021.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-20, in the reply filed on 4/15/2021 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/15/2021.

Claim Objections
Claims 15-20 are objected to because of the following informalities:  
	Re. claim 15: The phrase “a hard axis of the laminated magnetic inductor” as recited in line 2 appears to be --the hard axis of the laminated magnetic inductor--.
	Re. claim 17: The phrase “opposite a major surface of the first magnetic stack” recited in line2 appears to be --opposite the major surface of the first magnetic stack--.
		The phrase “a major surface of the third magnetic stack; and” recited in line 3 appears to be --a major surface of the third magnetic stack.--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 1: The phrase “the first magnetic stack comprising one or more magnetic layers alternating with one or more insulating layers” as recited in line 2 and “the second magnetic stack comprising one or more magnetic layers alternating with one or more insulating layers” as recited in lines 6 and 7 renders the claim vague and indefinite. When the two different material layers are stacking or laminating one another by alternating, the two different material layers should be two or more layers for each of the two different material layers. If there is only one layer for each of the two different material layers, the stacking or laminating process by alternating is improper. Clarification is required.
	Re. claim 13: The phrase “the third magnetic stack comprising one or more magnetic layers alternating with one or more insulating layers” as recited in lines 1 and 2 renders the claim vague and indefinite. When the two different material layers are stacking or laminating one another by alternating, the two different material layers should be two or more layers for each of the two different material layers. If there is only one layer for each of the two different material layers, the stacking or laminating process by alternating is improper. Clarification is required.

Allowable Subject Matter
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as a laminated stack of a magnetic inductor including a first magnetic stack patterned with a trench, wherein the trench is filled with a dielectric material, wherein the first magnetic stack includes magnetic layers alternating with insulating layers, wherein an axis of the trench is perpendicular to a hard axis of the laminated magnetic inductor; and a second magnetic stack formed opposite a major surface of the first magnetic stack, wherein the second magnetic stack includes magnetic layers alternating with insulating layers. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729